                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

EDDIE I. SIERRA,

       Plaintiff,

vs.


S&W OF MIAMI, L.L.C., d/b/a SMITH &
WOLLENSKY, a foreign limited liability
Company,

      Defendant.
_____________________________________/

                                          COMPLAINT

       Plaintiff EDDIE I. SIERRA, through undersigned counsel, sues Defendant S&W OF

MIAMI, L.L.C., d/b/a SMITH & WOLLENSKY, a foreign limited liability company, and alleges

as follows:

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

includes equal access to internet Website for services to order and secure information about

Defendant’s dealers online and their physical location.

       2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

pursuant to 28 U.S.C. §§ 2201 and 2202.

       3.      Venue is proper in this Court as all actions complained of herein occurred in the

Southern District of Florida.
       4.      Plaintiff EDDIE I. SIERRA is a resident of Miami-Dade County, Florida, is sui

juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

§12101 (“ADAAA”).

       5.      Plaintiff is and at all relevant times has been hearing disabled in that he suffers from

profound sensorineural hearing loss, a permanent disease and medical condition that substantially

and significantly impairs his ability to hear. Plaintiff thus is substantially limited in performing

one or more major life activities, including, but not limited to, hearing every day sounds and

accurately understanding his world. As such, he is a member of a protected class under the ADA,

42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§ 36.101,

et seq., and in 42 U.S.C. §3602(h).

       6.      Because he is hearing disabled, Plaintiff cannot use his computer to view and

comprehend all video content on websites without the assistance of appropriate and available

captioning.

       7.      Defendant is a foreign limited liability company authorized to do business and

doing business in the State of Florida. Defendant owns and operates a chain of full-service

restaurants, including it’s the restaurant Plaintiff intended to patronize at 1 Washington Avenue,

Miami Beach, Florida.

       8.      Plaintiff’s hearing disability limits him in the performance of major life activities,

including hearing, and he requires assistive technologies, auxiliary aids and services for effective

communication like hearing aids, IP Relay Service, text messages, closed captioning, and instant

messages communication in connection with the use of his computer.

       9.      Plaintiff frequently accesses the internet.       Because he is significantly and

permanently hearing disabled, in order to effectively communicate and comprehend information



                                                  2
available on the internet and thereby access and comprehend video content on company websites,

Plaintiff requires that the websites contain commercially available captioning for the video content

on various websites. Plaintiff also requires the use of assistive technologies, auxiliary aids and

other services for effective communication, including IP Relay Service, text messages, video calls

and instant messages communication in connection with the use of his computer and cellular

phone.

         10.      At all times material hereto, Defendant was and still is an organization that owns

and operates a chain of full-service restaurants under the brand name “Smith & Wollensky”. Each

Smith & Wollensky restaurant is open to the public. As the owner and operator of these

restaurants, Defendant is defined as a place of “public accommodation" within meaning of Title

III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery dealer,

clothing dealer, hardware dealer, shopping center, or other sales or rental establishment,” per 42

U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.      Because Defendant is a full service restaurant open to the public, each of

Defendant’s physical restaurants is a place of public accommodation subject to the requirements

of Title III of the ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28

C.F.R. Part 36.

         12.      Defendant controls, maintains, and/or operates an adjunct website called

https://www.smithandwollensky.com (hereinafter the “Website”). One of the functions of the

Website is to provide the public information on the various locations of Defendant’s restaurants

that sell its foods throughout the United States and within the State of Florida. Defendant also

sells to the public its products through the Website.




                                                  3
       13.     The Website also services Defendant’s physical restaurants by providing

information and a live video feed on its available products and branded merchandise, tips and

advice, editorials, sales campaigns, events, and other information that Defendant is interested in

communicating to its customers.

       14.     Because the Website allows the public the ability to locate Defendant’s physical

restaurants, make online reservations at the physical restaurants, purchase gift cards for use at the

physical restaurants, purchase merchandise that is also available at the restaurants, and sign up for

an electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use in the

physical restaurants, the Website is an extension of, and gateway to, Defendant’s physical

restaurants. By this nexus, the Website is characterized as an intangible service, privilege and

advantage provided by a place of public accommodation as defined under the ADA and thus an

extension of the services, privileges and advantages made available to the general public by

Defendant through its brick and mortar locations and businesses.

       15.     Because the Website allows the public to locate Defendant’s physical restaurants,

make online reservations at the physical restaurants, purchase gift cards for use at the physical

restaurants, purchase merchandise available at the physical restaurants, and sign up for an

electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use in the

physical restaurants, the Website is an extension of, and gateway to, the physical restaurants, which

are places of public accommodation pursuant to the ADA, 42 U.S.C. § 12181(7)(E). As such, the

Website is an intangible service, privilege and advantage of Defendant’s brick and mortar locations

that must comply with all requirements of the ADA, must not discriminate against individuals with

hearing disabilities, and must not deny those individuals the same full and equal enjoyment of the




                                                  4
services, privileges and advantages afforded to the non-disabled general public both online and in

its physical restaurants.

        16.     At all times material hereto, Defendant was and still is an organization owning and

operating the Website. Since the Website is open to the public through the internet, by this nexus

the Website is an intangible service, privilege and advantage of Defendant’s brick and mortar

locations that must comply with all requirements of the ADA, must not discriminate against

individuals with hearing disabilities, and must not deny those individuals the full and equal

enjoyment of the services, privileges and advantages afforded to the non-disabled public both

online and at the physical dealer. As such, Defendant has subjected itself and the Website to the

requirements of the ADA.

        17.     Plaintiff is and has been a customer of Defendant who is interested in patronizing,

and intends to patronize in the near future after the access barriers alleged below are remedied,

Defendant’s physical restaurants (including the restaurant located at 1 Washington Avenue, Miami

Beach, Florida) and to search for other brick and mortar locations, check hours of operation,

compare food prices, make online reservations, purchase gift cards purchase merchandise, and

sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts

for use on the Website or in Defendant’s physical restaurants.

        18.     The opportunity to shop and pre-shop Defendant’s food and beverage offerings,

make online reservations, purchase gift cards, purchase merchandise, and sign up for electronic

emailer to receive offers, benefits, exclusive invitations, and discounts for use in the physical

restaurants from his home are important accommodations for Plaintiff because traveling outside

of his home as a hearing disabled individual is often difficult, hazardous, frightening, frustrating

and confusing experience. Defendant has not provided its business information and Website video



                                                 5
content in any other digital format that is accessible for use by deaf and hearing-impaired

individuals who regularly use and rely upon closed captioning.

       19.     Like many consumers, Plaintiff accesses numerous websites at a time to compare

merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites

to compare features, discounts, promotions, and prices.

       20.     Beginning in August 2019, Plaintiff attempted on a number of occasions to

communicate with Defendant and utilize the Website to browse through the merchandise and

online offers to educate himself as to the merchandise, sales, discounts, and promotions being

offered, and with the intent to making a purchase through the Website or at one of the Defendant’s

restaurants.

       21.     Plaintiff utilizes the captioning option for video content that allows individuals who

are hearing disabled to fully access and communicate with websites. Plaintiff also utilized

commercially available IP Relay service to communicate with places he patronizes or intends to

patronize. However, Defendant’s Website contains access barriers that prevents free and full use

by hearing disabled individuals using keyboards and available closed captioning, specifically:

               a.      Video content with no captioning.

       22.     The Website also lacks prompting information and accommodations necessary to

allow hearing disabled individuals who use closed captioning and IP Relay to locate and accurately

interpret the information provided online to purchase Defendant’s merchandise from the Website.

       23.     Plaintiff attempted to locate an “accessibility” notice or policy on the Website that

would direct him to a webpage with contact information for disabled individuals who have

questions and concerns or are having difficulties communicating with the Website. Although, the

Website appeared to have an “accessibility” notice displayed on its home page, that “accessibility”



                                                 6
notice still could not be accessed by and continued to be a barrier to Plaintiff. Plaintiff also was

unable to locate on the Website a phone number for him to contact Defendant via an IP Relay

Service for individuals with hearing impairments such as Plaintiff.

       24.     The fact that Plaintiff could not fully communicate with or within the Website or

with Defendant left him feeling excluded, as he is unable to participate in the same online computer

shopping experience, with access to the same information, merchandise, sales, discounts, and

promotions, as as the non-hearing disabled public.

       25.     Plaintiff desires and intends, both at present and in the near future, to patronize

Defendant’s physical restaurants and to use the Website but is unable to fully do so as he is unable

to effectively communicate with Defendant due to his severe hearing disability and Defendant’s

Website’s access barriers. Thus, Plaintiff, as well as others who are deaf or with hearing or visual

disabilities, will suffer continuous and ongoing harm from Defendant’s intentional acts, omissions,

policies, and practices as set forth herein unless properly enjoined by this Court.

       26.     Because of the nexus between Defendant’s retail restaurants and the Website, and

the fact that the Website clearly provides support for and is connected to Defendant’s retail

restaurants for its operation and use, the Website is an intangible service, privilege and advantage

of Defendant’s brick and mortar restaurants that must comply with all requirements of the ADA,

must not discriminate against individuals with disabilities, and must not deny those individuals the

same full and equal enjoyment of the services, privileges and advantages afforded to the non-

disabled public both online and at the physical locations, which are places of public

accommodations subject to the requirements of the ADA.




                                                 7
        27.     On information and belief, Defendant has not initiated a proper and effective Web

Accessibility Policy to ensure full and equal use of the Website by individuals with disabilities or

provided an IP Relay number for hearing impaired individuals to communicate with Defendant.

        28.     On information and belief, Defendant has not instituted a proper and effective Web

Accessibility Committee to ensure full and equal use of Website by individuals with disabilities.

        29.     On information and belief, Defendant has not designated a proper and effective

employee as a Web Accessibility Coordinator to ensure full and equal use of the Website by

individuals with disabilities.

        30.     On information and belief, Defendant has not instituted a proper and effective Web

Accessibility User Accessibility Testing Group to ensure full and equal use of the Website by

individuals with disabilities.

        31.     On information and belief, Defendant has not instituted a proper and effective User

Accessibility Testing Group to ensure full and equal use of the Website by individuals with

disabilities.

        32.     On information and belief, Defendant has not instituted a proper and effective Bug

Fix Priority Policy.

        33.     On information and belief, Defendant has not instituted a proper and effective

Automated Web Accessibility Testing program.

        34.     On information and belief, Defendant has not created and instituted a proper and

effective Specialized Customer Assistance line or service or email contact mode for customer

assistance for the hearing disabled.

        35.     On information and belief, Defendant has not created and instituted on the Website

a page a proper and effective method for individuals with disabilities, nor displayed a link and



                                                 8
information hotline, nor created a proper and effective information portal explaining when and

how Defendant will have the Website, applications, and digital assets accessible to the hearing

disabled or deaf community.

       36.     On information and belief, the Website does not meet the Web Content

Accessibility Guidelines (“WCAG”) 2. or higher of web accessibility. The international website

standards organization, W3C, has published widely accepted guidelines, WCAG 2.1 AA, for

making video content accessible to individuals with disabilities. These guidelines have been

endorsed by the United States Department of Justice and the Federal courts, and have been adopted

by the United States Access Board, an independent federal agency that promotes equality for

people with disabilities, as the standard for the federal government and its agencies.

       37.     On information and belief, Defendant has not disclosed to the public any intended

audits, changes, or lawsuits to correct the inaccessibility of the Website to hearing disabled

individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

the Website online from their homes.

       38.     Thus, Defendant has not provided full and equal enjoyment of the services,

facilities, privileges, advantages, and accommodations provided by and through the Website, in

contravention of the ADA.

       39.     For this, public accommodations under the ADA must ensure that their places of

public accommodation provide effective communication for all members of the general public,

including individuals with disabilities such as Plaintiff.

       40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

with disabilities to participate in and benefit from all aspects of American civic and economic life.

That mandate extends to internet shopping websites, such as the Website.



                                                  9
        41.     On information and belief, Defendant is, and at all times has been, aware of the

barriers to effective communication within the Website which prevent individuals with disabilities

who are hearing disabled from the means to comprehend information presented therein.

        42.     On information and belief, Defendant is aware of the need to provide proper and

effective full access to all visitors to the Website.

        43.     The barriers that exist on the Website result in discriminatory and unequal

treatment of individuals with disabilities who are hearing disabled, including Plaintiff.

        44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

in connection with its website access and operation.

        45.     Notice to Defendant is not required because of Defendant’s failure to cure the

violations.

        46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

U.S.C. §§ 2201 and 2202.

        47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

has agreed to pay them a reasonable fee for their services.

                            COUNT I – VIOLATION OF THE ADA

        48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

        49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

subject to the ADA.




                                                   10
       50.     Pursuant to 42 U.S.C. §12182, no individual shall be discriminated against by

reason of such disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public accommodation.

       51.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

because it provides the general public with the ability to locate Defendant’s physical restaurants,

make online reservations, purchase gift cards for at the physical restaurants, purchase merchandise

and sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts

for use at the physical dealers. The Website thus is an extension of, gateway to, and intangible

service, privilege and advantage of Defendant’s physical dealers. Further, the Website also serves

to augment Defendant’s physical dealers by providing the public information on the various

physical locations of the dealers and by educating the public as to Defendant’s available

merchandise sold through the Website and at the physical dealers.

       52.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities an

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodation, which is equal to the opportunities afforded to other individuals.

       53.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

discrimination includes, among other things, “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.”




                                                  11
       54.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

discrimination also includes, among other things, “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

the good, service, facility, privilege, advantage, or accommodation being offered or would result

in an undue burden.”

       55.     Defendant’s Website must comply with the ADA, but it is not, as specifically

alleged hereinabove and below.

       56.     Because of the inaccessibility of the Website, individuals with disabilities who are

hearing disabled are denied full and equal enjoyment of the information and services that

Defendant has made available to the public on its Website, and at the physical location and/or

place of public accommodation, in violation of 42 U.S.C. §12101, et seq, and as prohibited by 42

U.S.C. §12182, et seq.

       57.     Defendant has failed to provide auxiliary aids and services for the video content

referenced in ¶21 above, including but not limited to “qualified interpreters on-site or through

video remote interpreting (VRI) services; note takers; real-time computer-aided transcription

services; written materials; exchange of written notes; telephone handset amplifiers; assistive

listening devices; assistive listening systems; telephones compatible with hearing aids; closed

caption decoders; open and closed captioning, including real-time captioning; voice, text, and

video-based telecommunications products and systems, including text telephones, videophones,

and captioned telephones, or equally effective telecommunications devices; videotext displays;

accessible electronic and information technology; or other effective methods of making aurally



                                                12
delivered information available to individuals who are deaf or hard of hearing.” 28 C.F.R. §

35.104.

       58.     The Website was subsequently visited by Plaintiff’s web expert, Robert D. Moody,

in September 2019, and his determination was that the same access barrier that Plaintiff had

initially encountered existed as of that date. Defendant thus has made insufficient material changes

or improvements to the Website to enable its full use, enjoyment and accessibility for hearing

disabled persons such as Plaintiff since the time Plaintiff first tried to access the Website in August

2019. Defendant has also failed to make reasonable modifications in its policies, practices, or

procedures, when such modifications are necessary to afford goods, services, facilities, privileges,

advantages, or accommodations to individuals with disabilities in violation of 28 C.F.R. §36.302.

Specifically, the lack of a fully functional “accessibility” notice, policy or statement and the

following continuing access barriers continue to render the Website not fully accessible to users

who are deaf or hearing disabled::

               a. Videos content with no captioning.

See, Expert Declaration and Curriculum Vitae of Robert D. Moody, attached as Composite Exhibit

“A”.

       59.     A video capture of the video content at issue with the Website was also reviewed

by Plaintiff’s captioning expert, Tanya Ward English, who performed an independent review of

the Website. Plaintiff’s captioning expert concluded that the issues claimed by Plaintiff do in fact

exist and that Defendant is not in compliance with WCAG 2.0 and/or 2.1. These barriers are

pervasive and include, but are not limited to the following:

               a.      Videos content with no captioning.




                                                  13
See, Expert Declaration and Curriculum Vitae of Tanya Ward English, attached as Composite

Exhibit “B”.

        60.     More violations may be present on other pages of the Website, which can and will

be determined and proven through the discovery process in this case.

        61.     Further, the Website does not offer or include the universal symbol for the disabled

that would permit disabled individuals to access the Website’s accessibility information and

accessibility facts.

        62.     These are readily available, well established guidelines on the internet for making

Websites accessible to the deaf and hearing disabled. These guidelines have been followed by

other large business entities in making their websites accessible. Examples of such guidelines

include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

performed using a keyboard. Incorporating such basic components to make the Website accessible

would neither fundamentally alter the nature of Defendant’s business nor would it result in an

undue burden to the Defendant.

        63.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

access to the Website by individuals, such as Plaintiff, with hearing or other disabilities who

requires the assistance of interface with closed captioning and screen reading to comprehend and

access internet websites. This violation within the Website is ongoing.

        64.     The ADA and ADAAA require that public accommodations and places of public

accommodation ensure that communication is effective.

        65.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “assistive

listening system, text, and video-based telecommunications products and systems”. Indeed, 28




                                                 14
C.F.R. §36.303(b)(1) specifically states that closed captioning is an effective method of delivering

material available to individuals who are deaf or hard of hearing.

       66.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

appropriate auxiliary aids and services where necessary to ensure effective communication with

individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

in accessible formats, in a timely manner, and in such a way as to protect the privacy and

independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

       67.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

public accommodations, and requires places of public accommodation to be designed, constructed,

and altered in compliance with the accessibility standards established by Part 36.

       68.     As alleged hereinabove, the Website has not been designed to interface with the

widely and readily available technologies that can be used to ensure effective communication, and

thus violates the ADA.

       69.     As a direct and proximate result of Defendant’s failure to provide an ADA

compliant Website, with a nexus to its brick and mortar physical dealers locations, Plaintiff has

suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website

and physical dealers.

       70.     Because of the inadequate development and administration of the Website, Plaintiff

is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

ongoing disability discrimination.

       71.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiff appropriate and necessary injunctive relief, including an order to:



                                                 15
       a) Require Defendant to adopt and implement a proper and effective web accessibility

policy to make publicly available and directly link from the homepage of the Website to a

statement as to the Defendant’s policy to ensure persons with disabilities have full and equal

enjoyment of the services, facilities, privileges, advantages, and accommodations through the

Website.

       b) Require Defendant to take the necessary steps to make the Website readily accessible

to and usable by hearing disabled users, and during that time period prior to the Website’s being

readily accessible, to provide an alternative methods (such as an IP Relay Service contact

information) for individuals with hearing disabilities to be able to contact Defendant and access

the information available on the Website until such time that the requisite modifications are made,

and

       c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

hearing impairments will be able to effectively communicate with Defendant and the Website for

purposes of viewing and locating Defendant’s physical dealers and locations, and becoming

informed of and purchasing Defendant’s merchandise online, and during that time period prior to

the Website’s being designed to permit individuals with hearing disabilities to effectively

communicate, to provide an alternative method for individuals with hearing disabilities to

effectively communicate with Defendant for such goods and services made available to the general

public through the Website and in its physical locations.

       72.     Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

services.



                                                16
       WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

the following relief:

       A. A declaration that Defendant’s Website and Defendant’s practices and omissions are

           in violation of the ADA;

       B. An Order requiring Defendant, by a date certain, to effectively update the Website, and

           continue to monitor and update the Website (on an ongoing basis), to remove barriers

           and add proper and effective closed captioning on all video content on its Website and

           include alternative ways to access images or visual information (e.g., graphs, charts,

           animations, or URLs on slides), such as audio description, alternative text, PDF files,

           or Word documents, in order for individuals with hearing and other visual disabilities

           to be able to access, and continue to access, the Website and effectively communicate

           with the Website to the full extent required by Title III of the ADA;

       C. An Order requiring Defendant to develop and implement procedures to ensure that their

           online content conforms to the generally accepted accessibility technical standards, (to

           the extent necessary) so that individuals with vision, hearing and manual disabilities

           can acquire the same information, engage in the same interactions, and enjoy the same

           services as individuals without disabilities with substantially equivalent ease of use

       D. An Order requiring Defendant to develop and implement procedures to ensure that

           Defendant’s content on the Website or YouTube channel or videos conforms to the to

           the generally accepted accessibility technical standards, to the extent necessary so that

           individuals with vision, hearing, and manual disabilities can acquire the same

           information, engage in the same interactions, and enjoy the same services as individuals

           without disabilities with substantially equivalent ease of use.



                                                17
    E. An Order requiring Defendant to develop and implement procedures to ensure that

       Defendants Website content on their Website, iTunes, Instagram, Facebook, Twitter,

       Snapchat, LinkedIn, Tiktok, or YouTube platform conforms to generally accepted

       accessibility technical standards (to the extent necessary) so that individuals with

       vision, hearing, and manual disabilities can acquire the same information, engage in

       the same interactions, and enjoy the same services as individuals without disabilities

       with substantially equivalent ease of use.

    F. An Order requiring Defendant to develop effective mechanisms and implement

       effective procedures for Defendant to solicit, receive and respond to feedback regarding

       any barriers to access to the online content on their Website, iTunes, Instagram,

       Facebook, Twitter, Snapchat, LinkedIn, Tiktok, or YouTube channels or platform, as

       well as feedback on how to improve the accessibility of that content.

    G. An Order requiring Defendant, by a date certain, to clearly display the universal

       disabled logo within the Website, wherein the logo1 would lead to a page which would

       state Defendant’s accessibility information, provide a IP Relay Service contact

       information and other relevant facts, policies, and accommodations. Such a clear

       display of the disabled logo is to ensure that individuals who are disabled are aware of

       the availability of the accessible features of the Website;

    H. An Order requiring Defendant, by a date certain, to provide ongoing support for web

       accessibility by implementing a proper and effective website accessibility coordinator,




1



                                            18
   a website application accessibility policy, and providing for website accessibility

   feedback to ensure compliance thereto;

I. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

   procedures toward persons with disabilities, for such reasonable time to allow

   Defendant to undertake and complete corrective procedures to its Website, policies,

   practices and procedures;

J. An Order directing Defendant, by a date certain, to establish a proper and effective

   policy of web accessibility and accessibility features for the Website to ensure effective

   communication for individuals who are hearing disabled and provide an IP Relay

   Service contact information;

K. An Order requiring, by a date certain, that any third-party vendors who participate on

   Defendant’s Website to be fully accessible to the hearing and visually disabled;

L. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

   provide mandatory web accessibility training to all employees who write or develop

   programs or code for, or who publish final content to, the Website on how to conform

   all web content and services with ADA accessibility requirements and applicable

   accessibility guidelines;

M. An Order directing Defendant, by a date certain and at least once every three months

   thereafter, to conduct proper and effective automated accessibility tests of the Website

   to identify any instances where the Website is no longer in conformance with the

   accessibility requirements of the ADA and any applicable accessibility guidelines, and

   further directing Defendant to send a copy of the twelve (12) quarterly reports to

   Plaintiff’s counsel for review;



                                        19
      N. An Order directing Defendant, by a date certain, to make publicly available and directly

         link from the Website homepage, a statement of Defendant’s Accessibility Policy to

         ensure the persons with disabilities have full and equal enjoyment of the Website and

         shall accompany the public policy statement with an accessible means of submitting

         accessibility questions and problems;

      O. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

      P. Such other and further relief as the Court deems just and equitable.

      DATED: February 21st, 2020.


RODERICK V. HANNAH, ESQ., P.A.                     LAW OFFICE OF PELAYO
Counsel for Plaintiff                              DURAN, P.A.
8751 W. Broward Blvd., Suite 303                   Co-Counsel for Plaintiff
Plantation, FL 33324                               4640 N.W. 7th Street
T. 954/362-3800                                    Miami, FL 33126-2309
954/362-3779 (Facsimile)                           T. 305/266-9780
Email: rhannah@rhannahlaw.com                      305/269-8311 (Facsimile)
                                                   Email: duranandassociates@gmail.com


By____s/ Roderick V. Hannah __                     By ___s/ Pelayo M. Duran ______
      RODERICK V. HANNAH                                 PELAYO M. DURAN
      Fla. Bar No. 435384                                Fla. Bar No. 0146595




                                              20
